DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,148,060. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims having been broadened in scope and therefore are anticipated by the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2015/0146639 to Zhu. (provided by applicant).

In regards to claims 1-19, Zho discloses and shows in Figures 1-6, a scanning sensor system and method, comprising: 
a mounting platform (par. 4, 7, 9, 22);
a light source (2) configured to generate a series of light pulses at different time points (par. 4, 82-83, 90); 
a plurality of optical elements (220, 230, 420, 430) configured to rotate independently, rotation axes of the optical elements being substantially aligned with each other (par. 47-48, 51-52); 
a controller (11) configured to control respective rotation of each of the plurality of optical elements, enabling the plurality of optical elements to collectively direct the series of light pulses toward different directions in an angle of view of the sensor system (par. 8-9, 53); and 
a detector (7) configured to detect a plurality of target points in the angle of view, wherein each target point is detected based on receiving at least a portion of photon energy of a light pulse, from the series of light pulses, that is reflected back from one or more objects (10) in the angle of view (8b1, 8b2, 8b3) (par. 3-4, 90);   
[claim 2] wherein each of the optical elements includes a prism, a grating, a mirror, or an optical phased array (par. 47-48, 51-52, 68); 
[claim 3] wherein the series of light pulses are triggered sequentially at predetermined time intervals (par. 87, 95, 109);
[claim 4] wherein the series of light pulses are triggered dynamically based on pointing directions of the series of light pulses (par. 95, 102-107, 109);
[claim 5] wherein one or more coordinates for each target point in the plurality of target points are determined based on instantaneous angular position of each of the optical elements and a distance associated with the target point (par. 95-96, 103-108);
[claim 6] wherein the detector operates to measure the distance associated with the target point by calculating a time of flight to one or more objects in the angle of view that correspond to the target point (par. 3-4, 90, 103); 
[claim 7] wherein the controller is configured to control respective rotation of each of the optical elements using one or more hollow core motors so as to effect a particular scanning pattern (par. 52, 101-102);  
[claim 8] wherein the particular scanning pattern is used to obtain a uniformly scanned point cloud (par. 70, 102, 106-108);  
[claim 9] wherein the controller operates to trigger emission of the series of light pulses for different scanning modes (par. 70, 95, 103);
[claim 10] wherein the controller operates to control an instantaneous angular position of each of the plurality of optical elements to direct the light pulses to a particular region of interest (ROI) (par. 48, 95-96, 103-104);
[claim 11] wherein the controller operates to dynamically control an angular speed of an optical element or a speed difference between the plurality of optical elements (par. 53, 106-107);
[claim 12] wherein the controller operates to control respective rotation of each of the optical elements according to a scanning pattern (applicant’s predetermined scheme) (par. 70, 95, 103-104);
[claim 13] wherein the plurality of optical elements are mounted on a movable platform (par. 4, 7, 9, 22);
[claim 14] wherein the movable platform operates to cause a translational and/or rotational movement (par. 4, 7, 9, 22);  
[claim 15] wherein at least one of the optical elements (231) redirects one or more of the light pulses via reflection (Figure 6) (par. 68);
[claim 18] wherein the mounting platform is a stationary or movable object (par. 4, 7, 9, 22);  
[claim 19] wherein the mounting platform comprises a gimbal system with one or more axes (par. 4, 7, 9, 22).  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of US Publication 2017/0146639 to Carothers.

In regards to claim 20, Zhu differs from the limitations in that it is silent to the scanning system, wherein the one or more sensor systems comprise at least two sensor systems, oriented toward different directions, that collectively acquire a combined point cloud.
However, Carothers teaches and shows in Figures 1-2, a LIDAR system (100) having a plurality of LIDAR devices (102), wherein the devices may be mounted to the front bumper, rear bumper, roof, and side of the vehicle (par. 17). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Zhu to include the plurality of LIDAR sensor devices for the advantage of monitoring a plurality of target objects distributed around a vehicle, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886